NOT DESIGNATED FOR PUBLICATION

                                           No. 121,185

             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                       STATE OF KANSAS,
                                           Appellee,

                                                 v.

                                   CEDRIC EUGENE HOOPER,
                                         Appellant.


                                 MEMORANDUM OPINION

       Appeal from McPherson District Court; JOHN B. KLENDA, judge. Opinion filed February 28,
2020. Affirmed.


       Submitted by the parties for summary disposition pursuant to K.S.A. 2019 Supp. 21-6820(g) and
(h).


Before GREEN, P.J., HILL and LEBEN, JJ.


       PER CURIAM: Cedric Hooper appeals the trial court's decision to revoke his
probation and impose his original sentence. We granted Hooper's motion for summary
disposition under Kansas Supreme Court Rule 7.041A (2019 Kan. S. Ct. R. 47). The
State responded and asked that we affirm the trial court's judgment.


       On appeal, Hooper maintains that the trial court erred when it failed to give him
another opportunity on probation.


       On August 2, 2018, Hooper pled guilty to one count of aggravated assault. On
November 1, 2018, the trial court sentenced Hooper to 27 months in prison. Following

                                                 1
the parties' plea agreement, the court instead ordered Hooper to serve a 24-month
probation term with community corrections.


          On November 20, 2018, the State moved to revoke Hooper's probation. The
motion alleged that Hooper had violated his probation in the following ways: He
changed residential addresses without obtaining permission from his intensive
supervision officer (ISO), he failed to report to the Batterer's Intervention Program as
directed, he failed to report to substance abuse treatment after being placed on probation,
he failed to provide his ISO with a new mailing address, he provided his ISO with the
victim's phone number instead of his own, he failed to report to community corrections,
and he absconded from supervision as he kept avoiding contact with treatment providers
and community corrections personnel.


          At the probation violation hearing on April 12, 2019, Hooper pleaded no contest to
several of the allegations in the State's motion to revoke—challenging only the assertion
that he absconded from supervision. The trial court accepted Hooper's pleas and found
that he had violated his probation. Instead of imposing an intermediate sanction, the court
revoked Hooper's probation under K.S.A. 2018 Supp. 22-3716(c)(9)(A) and ordered him
to serve his original 27-month prison sentence. In revoking his probation, the trial court
stated:


          "[Hooper] never reported to [his] probation officer when [he was] placed on probation[,]
          and [his] conduct just indicates that [he's] a danger to the community based upon [his]
          prior record and commission of the crimes that [he's] been committing. So, the court is
          going to revoke [his] probation.
                  ....
                  ". . . He did not report to the batterer intervention program, could not complete
          that; did not complete the substance abuse program; moved; and he has not reported at all
          since being placed on probation. It just does not appear that a sanction is going to be in
          the best interests of this defendant.


                                                       2
               "So, because of that and the public safety concerns, the court is not going to give
       him a sanction but is going to revoke his probation."


       Hooper timely appeals the trial court's decision.


       In his motion for summary disposition, Hooper contends that the trial court abused
its discretion in revoking his probation. Specifically, he argues that the trial court erred in
not imposing one of the intermediate sanctions outlined in K.S.A. 2018 Supp. 22-
3716(c)(1). Nevertheless, Hooper concedes that the court can bypass imposing
intermediate sanctions when the court finds there is a danger to public safety or an
offender's welfare will not be served by such sanction.


       K.S.A. 2018 Supp. 22-3716 outlines the procedure for revoking a defendant's
probation. Generally, once evidence of a probation violation is established, the decision
to revoke probation rests in the trial court's sound discretion. State v. Gumfory, 281 Kan.
1168, 1170, 135 P.3d 1191 (2006). An abuse of discretion occurs when judicial action is
arbitrary, fanciful, or unreasonable; is based on an error of law; or is based on an error of
fact. State v. Mosher, 299 Kan. 1, 3, 319 P.3d 1253 (2014). The movant bears the burden
of showing such an abuse of discretion. State v. Stafford, 296 Kan. 25, 45, 290 P.3d 562
(2012). A trial court abuses its discretion by committing an error of law in the application
of K.S.A. 2018 Supp. 22-3716 when revoking a defendant's probation. See State v. Still,
No. 112,928, 2015 WL 4588297, at *1 (Kan. App. 2015) (unpublished opinion).


       Under K.S.A. 2018 Supp. 22-3716(c)(9)(A), a trial court can circumvent any
intermediate sanctions and impose an original sentence if it finds that the public safety
will be jeopardized or if the offender's welfare will not be served by intermediate
sanctions. In invoking K.S.A. 2018 Supp. 22-3716(c)(9)(A), a trial court must make
particularized findings on the record—in other words, findings that are distinct and have
an exactitude of detail. See State v. Clapp, 308 Kan. 976, 989-90, 425 P.3d 605 (2018). If

                                                    3
a trial court fails to make such particularized findings, it commits reversible error. 308
Kan. at 990-91.


       Here, we note that Hooper is not challenging the adequacy of the trial court's
public safety findings. Nor does he argue that the trial court's findings were insufficient
under K.S.A. 2018 Supp. 22-3716(c)(9)(A). Thus, he simply challenges whether the trial
court should have given him another chance on probation.


       The trial court vividly illustrated why Hooper did not deserve another opportunity
on probation. For instance, Hooper's conviction in the case before us (18CR166) was for
aggravated domestic battery. His probation revocation hearing was a combined hearing
on that conviction and sentencing in another case (18CR210) in which he was convicted
of aggravated battery. In 18CR166, he was criminal history C. For 18CR210, he was
criminal history A. In colloquy with Hooper during the revocation hearing, the trial court
noted that he had 37 convictions, with 8 occurring after he was released from prison. The
prosecutor then recounted the factual basis for 18CR210, i.e., "that law enforcement was
called . . . because Hooper had held a knife to the victim's neck and the officer saw an
approximately two-inch long scratch on the right side of her neck which is where the
knife had been held." The court then first sentenced Hooper to a 32-month prison term in
18CR210 and denied his motion for a dispositional departure to probation. Then the court
revoked the probation in 18CR166 "based upon a public safety issue on that matter and
concern about the crimes of violence that you've committed." Clearly, the trial court did
not abuse its discretion when it ruled that Hooper did not deserve another chance on
probation. Thus, we affirm.


       Affirmed.




                                              4